DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 1-19 are pending. Claims 1, 6, 11, 16, 17 and 18 are currently amended. It appears that no new matter has been entered. Applicant argues a narrow interpretation of the claimed arrangement as it applied to Gruschwitz for the claimed lip seal, where applicant alleges the claims require the seal to narrow arguably inwards towards the axial center of the body of the seal, but the claims cannot be only narrowly interpreted as such as the claimed recitation can be read as the inclined protrusion bending in the narrowing direction of the flow path towards the central axis of the valve (as applied below.)   Gruschwitz provides this arrangement during operation as the seal. Considering that claim amendments have narrowed the scope and required further search and/or consideration this action must be made final.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claims 1, 6 and 11 each recite “the lip seal configured such that the inclined protrusion is bent in a narrowing direction…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, there is a lack of objective meaningful reference of what is being narrowed when the lip seal is moving in the narrowing direction, (i.e. is the flow path narrowing past the lip, or is the seal being narrowed, or some other narrowing direction? All especially considering that it would be improper to import limitations from the written description into the claims.  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7 and 11-19 (as far as they may be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruschwitz (US 6439265);
(in the alternative) Claims 1, 6, 7 and 11-19 (as far as they may be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruschwitz in view of Yang (US 7090311). 
Claims 2-5 and 8-10 (as far as they may be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruschwitz  (or in the alternative in view of Yang) as applied to claims 1, 6 and 7 above (as far as they may be understood) and further in view of Lee (US 9346447). 

Gruschwitz discloses in claim 1: (see at least annotated figure 1 below)

    PNG
    media_image1.png
    804
    644
    media_image1.png
    Greyscale

A solenoid valve (figure 1) for a brake system to control a flow rate of a flow path (from inlet/outlet 17/18 and vice versa) connecting a first port (at 17) with a second port (at 18), the If it could be persuasively argued at some future unforeseen date that Gruschwitz does not explicitly disclose the following, Yang teaches: (see at least partially annotated figure 3 of Yang below)

    PNG
    media_image2.png
    589
    927
    media_image2.png
    Greyscale

providing a seal (as seen in figure 3) axially fixed between a lower body (of 2001 of the inlet filter) and an upper body (of 2006 of the valve body) (the seal is sandwiched axially between the bodies which limits the axial movement of the seal all for the purpose of for example providing a more clearly defined limit as to the fluid pathway, which more accurately controls the fluid flow there through.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the axially movable seal of Gruschwitz, to provide a seal arrangement as taught by Yang where the seal of Gruschwitz can be axially fixed between a lower body (i.e. the inlet filter of Gruschwitz as taught by Yang) and an upper body (the outlet filter body of Gruschwitz as taught by the valve body of Yang) where the seal is axially 

Gruschwitz discloses (or as modified for the reasons discussed above) in claim 2: The solenoid valve according to claim 1, wherein the outlet filter comprises: a first filter [location] (at 3006) located at a surface facing the second port; an outlet hollow hole (at 3008) to control a flow rate; an outlet flow path hole (at 44) provided to be spaced apart from the outlet hollow hole in parallel; a large diameter portion (at 3010) for airtightness with a modulator block (16); and a small diameter portion (at 41) having an outer surface (and outer diameter portion opposed to surface of seal at 43) to which the lip seal is assembled (as well as the outer diameter surface portion of chamber 30 holding the seal.) Grushwitz does not explicitly disclose, although Lee teaches: a first filter (located at 121a figure 1 and provided for the purpose of filtering out impurities from the brake line, so as to keep the valve surfaces clean.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in as arguably taught by Gruschwitz, and as taught by Lee a first filter located at the first filter location of Gruschwitz as taught in Lee and provided for the purpose of filtering out impurities from the brake line of Gruschwitz as taught in Lee, so as to keep the valve surfaces clean.

Gruschwitz discloses (as modified by Lee (and/or as well as by Yang) for the reasons discussed above) in claim 3: The solenoid valve according to claim 2, wherein the inlet filter comprises a second filter (at 36) located at a surface facing the first port and an inlet hollow hole 

Gruschwitz discloses (as modified by Lee (and/or as well as by Yang)  in claim 4: The solenoid valve according to claim 3, wherein the inlet filter further comprises an inlet flow path hole (at 34) formed radially outward (i.e. radially larger…) from the inlet hollow hole and a support (at 37 that is…) protruding downward to maintain a gap (a as shown) with the modulator block. 

Gruschwitz discloses (as modified by Lee (and/or as well as by Yang)  in claim 5: The solenoid valve according to claim 4, wherein the inclined protrusion is provided at an outer portion of the lip seal (43’s lip body is outwardly located from the body of 40), and the unidirectional flow path passes through the outlet flow path hole, the inclined protrusion, and the inlet flow path hole (Col 2 ln 50-60.)  

Gruschwitz discloses in claim 6: A solenoid valve (figure 1) for a brake system to control a flow rate of a flow path connecting a first port (17) with a second port (18), the solenoid valve comprising: an armature (20/21) disposed inside a sleeve (19) and configured to vertically move in an axial direction together with a plunger (21/26) to open or close an orifice (at 24) of a seat (at 23); an elastic member (27) providing an elastic force to the armature; a magnetic core (14) configured to accommodate the seat therein and provide a driving force to the armature in a If it could be persuasively argued at some future unforeseen date that Gruschwitz does not explicitly disclose the following, Yang teaches: providing a seal (as seen in figure 3) axially fixed between a lower body (of 2001 of the inlet filter) and an upper body (of 2006 of the valve body) (the seal is sandwiched axially between the bodies which limits the axial movement of the seal all for the purpose of for example providing a more clearly defined limit as to the fluid pathway, which more accurately controls the fluid flow there through.) 


Gruschwitz discloses (or as modified for the reasons discussed above) in claim 7: The solenoid valve according to claim 6, wherein the orifice unit comprises a large diameter portion (at outer diameter of 31) to be coupled to the filter member, a small diameter portion (at 30) in contact with the lip seal, and a flow path hole (via 44) forming the unidirectional flow path to be spaced apart from a side of the hollow hole, and restrains the lip seal together with the filter member, thereby restraining movement of the lip seal when a pressure is applied thereto. 

Gruschwitz discloses (or as modified for the reasons discussed above) in claim 8: The solenoid valve according to claim 7, wherein the filter member comprises a first filter (36) located at a surface facing the first port and a second filter [location] (at 3006) located at a surface facing the second port to prevent introduction of foreign matter. Grushwitz does not explicitly disclose, although Lee teaches: a second filter (located at 121a figure 1 and provided for the purpose of filtering out impurities from the brake line, so as to keep the valve surfaces clean.) 


Gruschwitz discloses (and/or as modified for the reasons discussed above) in claim 9: The solenoid valve according to claim 8, wherein the filter member further comprises a support (at 37) protruding (axially) from a lower portion to maintain a gap (there below) with the modulator block and secure a flow path. 

Gruschwitz discloses (and/or as modified for the reasons discussed above) in claim 10: The solenoid valve according to claim 9, wherein the lip seal is installed at an inner portion of the filter member and comprises the inclined protrusion (lip 42/43 bodies are inclined as discussed above) to be located at an inner portion of the lip seal, and the unidirectional flow path passes through the second filter, the flow path hole, the inclined protrusion, and the first filter (as discussed above).

Gruschwitz discloses in claim 11: A solenoid valve (figure 1) for a brake system to control a flow rate of a flow path connecting a first port (17) with a second port (18), the solenoid valve comprising: an armature (20/21) disposed inside a sleeve (19) and configured to vertically move in an axial direction together with a plunger (21/26) to open or close an orifice (at 24) of a seat (23); an elastic member (at 27) providing an elastic force to the armature; a magnetic core (14) If it could be persuasively argued at some future unforeseen date that Gruschwitz does not explicitly disclose the following, Yang teaches: providing a seal (as seen in figure 3) axially fixed between a lower body (of 2001 of the inlet filter) and an upper body (of 2006 of the valve body) (the seal is sandwiched axially between the bodies which limits the axial movement of the seal all for the purpose of for example providing a more clearly defined limit as to the fluid pathway, which more accurately controls the fluid flow there through.) 


Gruschwitz discloses (or as modified for the reasons discussed above) in claim 12: The solenoid valve according to claim 11, wherein the outlet filter further comprises: a first filter [location] (at 3006) located at a surface facing the second port; a large diameter portion (at 3010) for airtightness with a modulator block (16); and a small diameter portion (at 41) having an outer surface to which the lip seal is assembled (as well as the outer diameter surface portion of chamber 30 holding the seal.)

Gruschwitz discloses (or as modified for the reasons discussed above) in claim 13: The solenoid valve according to claim 12, wherein the inlet filter further comprises a second filter (at 36) located at a surface facing the first port, is assembled to a lower side of the outlet filter, and restrains movement of the lip seal when a pressure is applied thereto by restraining the lip seal together with the outlet filter.

Gruschwitz discloses (or as modified for the reasons discussed above) in claim 14: The solenoid valve according to claim 13, wherein the inlet filter further comprises a support (at 37) protruding downward to maintain a gap with the modulator block.

Gruschwitz discloses (or as modified for the reasons discussed above) in claim 15: The solenoid valve according to claim 14, wherein the inclined protrusion is provided at an outer portion of the lip seal.

Gruschwitz discloses (or as modified for the reasons discussed above) in claims 16 and 18: wherein the outlet filter (of 31) comprises: a large diameter portion (at 3004) for airtightness with a modulator block (3004 seals against block 16 at surface 15); and a small diameter portion (inner diameter portion of 3008) having an outer surface (adjacent 42) to which the lip seal is assembled (i.e. the outer diameter portion of 3008 encompasses 40 and is seated against 42 for sealing abutment), wherein the lip seal is arranged directly between a portion of the large diameter portion and a portion of the small diameter portion in a radial direction (i.e. “directly” interposed radially between the surfaces where opposed legs of the X seal are adjacent each body portion respectively).

Gruschwitz discloses (or as modified for the reasons discussed above) in claim 17: The solenoid valve according to claim 6, wherein the lip seal (40) is arranged directly between a portion of the filter member and a portion of the orifice unit in a radial direction (i.e. “directly” interposed radially between the surfaces where opposed legs of the X seal are adjacent each body portion respectively.)

Gruschwitz discloses (or as modified for the reasons discussed above) in claim 19: The solenoid valve according to claim 11, wherein the inlet flow path hole penetrates through a portion of the inlet filter (at 36.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753